✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                 For The                                              DISTRICT OF                                        St. Croix



                     United States of America
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                              Michael Lewis                                                                            Case Number: Mg. No. 2019/0049

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 George W. Cannon, Jr.                                              Alphonso Andrews, AUSA                                    Anthony Kiture, Esq.
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 8/29/2019                                                          FTR Recorder                                              A. McFarlande
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                  8/29/2019           yes           yes         Police Report

   2                  8/29/2019           yes           yes         Email Correspondence from Vitema




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages


                                                                                                                                                      New Page
           Print                                Save As...                            Export as FDF                      Retrieve FDF File              Reset
